Name: Council Regulation (Euratom, ECSC, EEC) No 3784/87 of 14 December 1987 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: economic analysis;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 18 . 12. 87 Official Journal of the European Communities No L 356/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 3784/87 of 14 December 1987 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in parti ­ cular Article 13 thereof, Kingdom of the remuneration and pensions of Officials and Other Servants of the European Communities (3), Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (4), as last amended by Deci ­ sion 87/530/Euratom, ECSC, EEC (*), Having regard to the proposal from the Commission, Whereas Regulation (EEC, Euratom, ECSC) No 3856/86 (6) did not take account of factors arising from certain amendments to Italian legislation affecting civil servants' salaries ; whereas the effect of these factors could not be estimated before the Regulations were adopted ; whereas the amounts laid down in Regulation (EEQ Euratom, ECSC) No 3856/86 should therefore be corrected ; Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 3212/87 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regula ­ tions and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and remuneration of other servants of the Communities should be adjusted under the 1987 annual review, Having regard to Council Regulation (EEC, Euratom , ECSC) No 3619/86 of 26 November 1986 correcting the weightings applicable in Denmark , Germany, Greece, France, Ireland, Italy, the Netherlands and the United HAS ADOPTED THIS REGULATION ¢ Article 1 With effect from 1 July 1986 (a) the table of basic monthly salaries in Article 66 of the Staff Regulations is replaced bv the following : 7 (') OJ No L 56, 4 . 3 . 1968 , p . 1 . (2) OJ No L 307, 29 . 10 . 1987 , p . 1 . (3) OJ No L 336, 29 . 11 . 1986, p . 1 . (4) OJ No L 386, 31 . 12 . 1981 , p. 6. 0 OJ No L 307, 29 . 10 . 1987, p. 40. (6) OJ No L 359, 19 . 12 . 1986, p . 5 . No L 356/2 Official Journal of the European Communities 18 . 12. 87 Grades Step 1 2 3 4 5 6 7 8 A 1 A 2 A 3 / LA 3 A 4 / LA 4 A 5 / LA 5 A 6 / LA 6 A 7 / LA 7 A 8 / LA 8 B 1 B 2 B 3 B 4 B 5 C 1 C 2 C 3 C 4 C 5 D 1 D 2 D 3 D 4 318 105 282 296 233 793 196 408 161 930 139 933 120 455 106 534 139 933 121 247 101 698 87 959 78 623 89 717 78 033 72 793 65 767 60 655 68 542 62 494 58 166 54 844 335 004 298 421 247 897 207 417 171 523 147 569 126 449 110 828 147 569 126 930 106 425 92 058 81 942 93 334 81 349 75 633 68 433 63 137 71 538 65 1 55 60 655 57 092 351 903 314 546 262 001 218 426 181 116 155 205 132 443 155 205 132 613 111 152 96 157 85 261 96 951 84 665 78 473 71 099 65 619 74 534 67 816 63 144 59 340 368 802 330 671 276 105 229 435 190 709 162 841 138 437 162 841 138 296 115 879 100 256 88 580 100 568 87 981 81 313 73 765 68 101 77 530 70 477 65 633 61 588 385 701 346 796 290 209 240 444 200 302 170 477 144 431 170 477 143 979 120 606 104 355 104 185 91 297 84 153 76 431 80 526 73 138 68 122 402 600 362 921 304 313 251 453 209 895 178 113 150 425 178 113 149 662 125 333 108 454 107 802 94 613 86 993 79 097 83 522 75 799 70 611 318 417 262 462 219 488 185 749 185 749 155 345 130 060 112 553 111 419 97 929 89 833 81 763 86 518 78 460 73 100 332 521 273 471 229 081 193 385 193 385 161 028 134 787 116 652 115 036 101 245 92 673 84 429 89 514 81 121 75 589 (b)  Bfrs 4 800 is replaced by Bfrs 4 814 in Article 1 ( 1 ) of Annex VII to the Staff Regu ­ lations ,  Bfrs 6 183 is replaced by Bfrs 6 201 in Article 2 ( 1 ) of Annex VII to the Staff Regu ­ lations ,  Bfrs 1 1 045 is replaced by Bfrs 1 1 076 in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 5 524 is replaced by Bfrs 5 540 in the first paragraph of Article 3 of Annex VII to the Staff Regulations . Article 2 With effect from 1 July 1986 , the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants is replaced by the following : 18 . 12 . 87 Official Journal of the European Communities No L 356/3 Class Category Group 1 2 3 4 A 149 349 108 397 91 091 167 851 118 958 95 149 186 353 129 519 99 207 204 855 140 080 103 265 B 87 507 68 735 96 072 73 264 104 637 77 793 113 202 82 322 I II III IV V VI VII VIII IX c 65 369 58 510 69 218 60 500 73 067 62 490 76 916 64 480 D 52 883 50 926 55 997 51 636 59 111 52 346 62 225 53 056 employed in the countries listed below are to be as follows : Article 3 With effect from 1 July 1986 the fixed allowance referred to in Article 4 (a) of Annex VII to the Staff Regulations is to be :  Bfrs 2 890 per month for officials in grade C 4 or C 5,  Bfrs 4 430 per month for officials in grade C 1 , C 2 or C 3 . Greece Venezuela Chile Turkey Morocco Israel 115,1 113,7 152.5 117.0 119.1 213.6 3 . With effect from 1 July 1986, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below are to be as follows : Article 4 Pensions for which entitlement has accrued by 1 July 1986 are to be calculated , from that date , by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 subpara ­ graph (a) of this Regulation . Greece Brazil Yugoslavia Turkey Chile Israel Syria Algeria Morocco. Venezuela Egypt 76.8 63,5 85,0 64,0 85,7 148,8 210,3 173,2 93,0 62.9 301,0 Article 5 1 . With effect from 1 May 1986 , the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below are to be as follows : 4 . The weightings applicable to pensions are to be determined in accordance with Article 82 ( 1 ) of the Staff Regulations . Yugoslavia Brazil Syria Algeria Egypt 177,7 211,5 259.5 242,1 434.6 Article 6 With effect from 1 July 1986, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations is replaced by the following : 2. With effect from 16 May 1986 , the weightings appli ­ cable to the remuneration of officials and other servants No L 356/4 Official Journal of the European Communities 18 . 12. 87 Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 A 4 to A 8 and LA 4 to LA 8 and category B Other grades 1 878 1 822 1 653 884 826 770 1 291 1 236 1 064 741 645 532 Article 7 With effect from 1 July 1986 , the allowances laid down in Article 1 of Council Regulation (ECSC, EEC , Euratom) No 300/76 (') for shiftwork are fixed at Bfrs 8 375, Bfrs 13 820 and Bfrs 18 844 . Article 8 With effect from 1 July 1986, the amounts shown in Article 4 of Council Regulation (EEC, Euratom , ECSC) No 260/68 (2) are to be subject to a weighting of 2,997047. Article 9 With effect from 1 July 1987 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations is replaced by the following : StepGrades 1 2 3 4 5 6 7 8 A 1 A 2 A 3 / LA 3 A 4 / LA 4 A 5 / LA 5 A 6 / LA 6 A 7 / LA 7 A 8 / LA 8 B 1 B 2 B 3 B 4 B 5 C 1 C 2 C 3 C 4 C 5 D 1 D 2 D 3 D 4 326 377 289 637 239 871 201 516 166 142 143 570 123 587 109 304 143 570 124 398 104 342 90 244 80 668 92 050 80 063 74 685 67 478 62 228 70 323 64 120 59 677 56 270 343 715 306 181 254 342 212 811 175 984 151 405 129 737 113 709 151 405 130 229 109 192 94 450 84 073 95 761 83 465 77 599 70 213 64 776 73 397 66 850 62 231 58 577 361 053 322 725 268 813 224 106 185 826 1 59 240 135 887 1 59 240 136 060 114 042 98 656 87 478 99 472 86 867 80 513 72 948 67 324 76 471 69 580 64 785 60 884 378 391 339 269 283 284 235 401 195 668 167 075 142 037 167 075 141 891 118 892 102 862 90 883 103 183 90 269 83 427 75 683 69 872 79 545 72 310 67 339 63 191 395 729 355 813 297 755 246 696 205 510 174 910 148 187 174 910 147 722 123 742 107 068 106 894 93 671 86 341 78 418 82 619 75 040 69 893 413 067 372 357 312 226 257 991 215 352 182 745 154 337 182 745 153 553 128 592 1 1 1 274 110 605 97 073 89 255 81 153 85 693 77 770 72 447 326 697 269 286 225 194 190 580 190 580 159 384 133 442 115 480 114316 100 475 92 169 83 888 88 767 80 500 75 001 341 168 280 581 235 036 198 415 198 415 165 215 138 292 119 686 118 027 103 877 95 083 86 623 91 841 83 230 77 555 (') OJ No L 38 , 13 . 2 . 1976 , p . 1 . (2) OJ No L 56, 4 . 3 . 1968 , p . 8 . 18 . 12. 87 Official Journal of the European Communities No L 356/5 (b)  Bfrs 4 814 is replaced by Bfrs 4 939 in Article 1 ( 1 ) of Annex VII to the Staff Regu ­ lations,  Bfrs 6 201 is replaced by Bfrs 6 362 in Article 2 ( 1 ) of Annex VII to the Staff Regu ­ lations ,  Bfrs 11 076 is replaced by Bfrs 11 364 in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto, Bfrs 5 540 is replaced by Bfrs 5 684 in the first paragraph of Article 3 of Annex VII to the Staff Regulations . Article 10 With effect from 1 July 1987 , the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants is replaced by the following : Category ClassGroup 1 2 3 4 A I II III 153 231 111 215 93 459 172 215 122 051 97 623 191 199 132 887 101 787 210 183 143 723 105 951 B IV V 89 782 70 522 98 570 75 169 107 358 79 816 116 146 84 463 C VI VII 67 069 60 032 71 018 62 073 74 967 64 114 78 916 66 155 D VIII IX 54 258 52 251 57 453 52 979 60 648 53 707 63 843 54 435 Article 11 With effect from 1 July 1987 the fixed allowance referred to in Article 4 (a) of Annex VII to the Staff Regulations is to be :  Bfrs 2 965 per month for officials in grade C 4 or C 5 ,  Bfrs 4 545 per month for officials in grade C 1 , C 2 or C 3 . Article 13 With effect from 1 July 1987, '1 July 1986' in the second paragraph of Article 63 of the Staff Regulations is replaced by '1 July 1987'. Article 14 1 . With effect from 1 May 1987, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below are to be as follows : Article 12 Yugoslavia 169,2 Turkey 90,1 Egypt 387,8 Syria 337,2 Venezuela 80,3 Brazil 1953Pensions for which entitlement has accrued by 1 July 1987 are to be calculated from that date for officials and temporary staff by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 9 (a) of this Regulation . 2. With effect from 16 May 1987, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below are to be as follows : No L 356/6 Official Journal of the European Communities 18 . 12. 87 Greece Chile Israel India Tunisia if 1,2 102,6 179,9 127,9 109.6 Canada Japan Turkey Austria Venezuela 1U4,6 205,4 58,2 117,6 40.1 3 . with effect from 1 July 1987 , the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below are to be as follows : Brazil Australia Thailand India Algeria Chile Morocco Syria Tunisia Egypt Jordan Lebanon Israel 51,5 102,3 115,2 101,6 160,8 73,8 84,7 290,2 89,0 119,8 150,1 80,4(0 137,7 4 . The weightings applicable to pensions are to be determined in accordance with Article 82 ( 1 ) of the Staff Regulations . Belgium Denmark Germany France Greece Ireland Italy (except Varese ) Italy (Varese) Luxembourg Netherlands United Kingdom Spain Portugal Switzerland Yugoslavia United States (except New York) United States (New York) 100,0 132,1 107.6 98.4 76,9 94.5 88,4 90,8 100,0 95.8 79.6 94,3 73,2 145,4 84.9 122,4 132.7 Article 15 with effect from 1 July 1987, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations is replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 1 5th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 A 4 to A 8 and LA 4 to LA 8 and category B Other grades 1 927 1 869 1 696 907 847 790 1 325 1 268 1 092 760 662 546 Article 16 With effect from 1 July 1987 , the allowances laid down in Article 1 of Regulation (ECSC, EEC, Euratorn ) No 300/76 for shiftwork are fixed at Bfrs 8 593 , Bfrs 14 179 and Bfrs 19 334 . Article 17 With effect from 1 July 1987 , the amounts shown in Article 4 of Regulation (EEC, Euratorn , ECSC) No 260/68 are to be subject to a weighting of 3,074970 . (') Provisional figures . 18 . 12 . 87 Official Journal of the European Communities No L 356/7 Article 18 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1987 . For the Council The President U. ELLEMANN-JENSEN